DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9-10, filed on 4/26/2022, with respect to objection to claims 15-17 and 35 U.S.C. 103(a) rejection of claims 8, 10, 13-14 have been fully considered and are persuasive.  The objection to claims 15-17 and 35 U.S.C. 103(a) rejection of claims 8, 10, 13-14 has been withdrawn. 

Applicant’s arguments with respect to claims 1-3, 7, 15-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2019/0223222 A1) in view of Kim et al. (US 2021/0105820 A1).
(1) Regarding claim 1:
Nagaraja discloses a method for selecting a beam, applied to a data receiving terminal (BS in figure 4), and comprising: 
determining receiving positions for monitoring data to be transmitted (random access preamble transmitted by a UE as shown in figure 4) within a set transmission period (step 410, a BS transmits a configuration, for example, via an RRC message. The configuration may indicate a plurality of random access opportunities including transmission resources (e.g., time-frequency resources and/or random access preamble indices), para. 0060); 
monitoring, at the receiving positions, data to be transmitted sent by a data sending terminal using different beams, wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data (step 420, the BS monitors for a random access preamble from a UE based on the configuration (e.g., the configured random access preamble transmission resources), para 0061; and at step 430, the UE transmits a first random access preamble based on the configuration, for example, using a transmission resource configured for a first random access opportunity. The UE may transmit the first random access preamble in a first beam direction and at step 430, the UE transmits a second random access preamble based on the configuration at step 435, for example, using a transmission resource configured for a second random access opportunity. The UE may transmit the second random access preamble in a second beam direction different from the first beam direction, para. 0062-0063, therefore the random access preamble indicates a transmission beam and the base station transmit the random access response in the same beam direction, para. 0067);
wherein in response to that the data receiving terminal is a base station (BS receives the random access preamble from UE is steps 430 and 435 as shown in figure 4, para. 0062-0063), the data to be transmitted is a random access preamble (para. 0062-0063).
Nagaraja further discloses the BS may respond to random access preambles by transmitting random access responses based on the configuration 540. For example, when the BS detects the random access preamble 512(1) from the first beam direction 516, the BS may respond by transmitting a random access response during the portion 542 in the same first beam direction 516. Similarly, when the BS detects the random access preamble 512 (2) from the second beam direction 518, the BS may respond by transmitting a random access response during the portion 544 in the same second beam direction 518 (that is when the signal quality of the random access preamble is low and cannot be detected by the BS, no random access response is transmitted, therefore, the received quality of the random access preamble is involved in beam selection, para. 0081); but fails to explicitly disclose the determining the optimal transmission beam based on the monitoring results comprising: determining a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, wherein the receiving quality is a signal receiving quality.
However, Kim discloses the UE may transmit a RACH preamble in different beam directions so that the network may specify a transmission beam direction of the UE. That is, the UE may transmit the preamble while sweeping a transmission beam and the network may determine the best UL beam direction based on UL preamble received signal quality for a specific DL beam direction and inform the UE of the determined beam direction through a DL signal such as an RAR (para. 0198).
It is desirable to determine the optimal transmission beam based on the monitoring results comprising determining a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, wherein the receiving quality is a signal receiving quality because it improve the signal to noise ratio of the transmitted signal from the UE by using the optimal beam.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kim in the method of Nagaraja for the benefit of improving the signal to noise ratio of the transmitted signal.
(2) Regarding claim 15:
A device (base station as shown in figure 3) for selecting a beam, applied to a data receiving terminal, and comprising: 
a processor (processor 302 as shown in figure 3, para. 0055); 
memory for storing processor-executable instructions (memory 304 comprises instructions 306 as shown in figure 3, para. 0055); 
wherein the processor is configured to (instructions 306 may include instructions that, when executed by the processor 302, cause the processor 302 to perform operations described herein, para. 0055): 
determine receiving positions for monitoring data to be transmitted within a set transmission period (RACH processing module 308 is configured to transmit a random access preamble transmission configuration (e.g., including transmission resources for multiple random access opportunities), para. 0056); 
monitor, at the receiving positions, the data to be transmitted sent by a data sending terminal using different beams (the UE transmits a first random access preamble 512(1) and a second random access preamble 512(2) to a BS in in the first random access opportunity 502(1) and the second random access opportunity 502(2), respectively. The first random access preamble 512 (1) is transmitted in a first beam direction 516. The second random access preamble 512(2) is transmitted in a second, different beam direction 518, para. 0076), wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data (monitor for a transmit random access preamble from the UE based on the random access preamble transmission configuration, para. 0056); and 
wherein in response to the data receiving terminal is a base station (base station as shown in figure 3), the data to be transmitted is a random access preamble (transmit random access preambles to the BS using resources indicated in the received random access preamble transmission configuration, para. 0050).
Nagaraja further discloses the BS may respond to random access preambles by transmitting random access responses based on the configuration 540. For example, when the BS detects the random access preamble 512(1) from the first beam direction 516, the BS may respond by transmitting a random access response during the portion 542 in the same first beam direction 516. Similarly, when the BS detects the random access preamble 512 (2) from the second beam direction 518, the BS may respond by transmitting a random access response during the portion 544 in the same second beam direction 518 (that is when the signal quality of the random access preamble is low and cannot be detected by the BS, no random access response is transmitted, therefore, the received quality of the random access preamble is involved in beam selection, para. 0081); but fails to explicitly disclose the processor is configured to determine the optimal transmission beam based on the monitoring results comprising determining a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, wherein the receiving quality is a signal receiving quality.
However, Kim discloses the UE may transmit a RACH preamble in different beam directions so that the network may specify a transmission beam direction of the UE. That is, the UE may transmit the preamble while sweeping a transmission beam and the network may determine the best UL beam direction based on UL preamble received signal quality for a specific DL beam direction and inform the UE of the determined beam direction through a DL signal such as an RAR (para. 0198).
It is desirable to determine the optimal transmission beam based on the monitoring results comprising determining a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, wherein the receiving quality is a signal receiving quality because it improve the signal to noise ratio of the transmitted signal from the UE by using the optimal beam.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kim in the method of Nagaraja for the benefit of improving the signal to noise ratio of the transmitted signal.
(3) Regarding claims 2 and 16 (the examiner presume claim 16 is directed to functions of a UE):
Nagaraja and Kim disclose all subject matter of claims 1 and 15, and Nagaraja further discloses a UE configured to:
receive a position parameter sent by a base station through radio resource control (RRC) signaling, a media access control (MAC) control element (CE) or physical layer signaling (BS transmits a configuration, for example, via an RRC message. The configuration may indicate a plurality of random access opportunities including transmission resources (e.g., time-frequency resources and/or random access preamble indices), a plurality of random access response monitoring periods corresponding to the plurality of random access opportunities, para. 0060); and 
determine receiving positions based on the position parameter, or determine a receiving window containing a plurality of receiving positions based on the position parameter (UE monitors for a random access response from the BS during a random access response window 402. The monitoring may be based on the configured random access response monitoring periods, para. 0064; as shown in figure 5, the response window 522 comprises 10 time slots for monitoring random access response, para. 0079).
(4) Regarding claims 3 and 17:
Nagaraja and Kim disclose all subject matter of claims 1 and 15, and Nagaraja further discloses the base station 105 configured to:
determine a position parameter for monitoring the data to be transmitted within the set transmission period (the BS transmits a configuration indicate a plurality of random access opportunities including transmission resources (e.g., time-frequency resources and/or random access preamble indices, para. 0060, the examiner interprets since the configuration is transmitted by the base station, it is obvious the base station determined the plurality of random access opportunities including transmission resources); and 
determine receiving positions based on the position parameter, or determine a receiving window containing a plurality of receiving positions based on the position parameter (the BS transmits a configuration indicate a plurality of random access response monitoring periods corresponding to the plurality of random access opportunities, para. 0060, the examiner interprets since the configuration is transmitted by the base station, it is obvious the base station determined plurality of random access response monitoring periods corresponding to the plurality of random access opportunities).
Nagaraja fails to explicitly disclose the position parameter is determined based on system agreement.
However, Nagaraja discloses the BSs 105 can broadcast system information associated with the network 100 (e.g., including a master information block (MIB), remaining minimum system information (RMSI), and other system information (OSI)) to facilitate initial network access, para. 0042-0044; since the random access procedure is based on system information, the examiner interprets the random access procedure configuration is also based on system agreement.  Thus satisfied the claimed limitation for the benefit of better coordination of the usage of the spectrum resources.
(5) Regarding claim 20:
Nagaraja and Kim disclose all subject matter of claims 1, and Nagaraja further discloses the communication system comprising the data receiving terminal and the data sending terminal, which include a base station and user equipment (UE), wherein the data receiving terminal is configured to: 
monitor synchronous block signal or other signaling (random access preamble transmitted by the UE, para. 0076) or signal that indicate a transmission beam in at least two receiving positions within a synchronous block signal transmission period; and 
determine an optimal transmission beam based on monitoring results (as disclose in the rejection of claim 1, Kim discloses the terminal receives a random access response (RAR) from a specific beam in response to the preamble, and considers the beam that has transmitted the RAR as a beam having the best signal quality in the TRP (base station, para. 0198)); 
thereby enabling the data receiving terminal (base station) to monitor the data to be transmitted in more than two receiving positions (Nagaraja discloses an example of using 2 random access preamble in figure 5, but para. 0029 discloses a UE may transmit multiple random access preambles, each in a different beam direction, over multiple random access opportunities associated with a random access attempt, therefore, Nagaraja does not limit to only 2 random access preamble; and it is well known for using more than two random access preamble for random access procedure (as evidence by Kuo et al. (US 2016/0219569 A1), figure 14) during an initial access process of the UE when communication channels are busy, and to determine the optimal transmission beam for communication (the combination of Nagaraja and Kim as discussed in rejection of claim 1 disclose the determination of the optimal UL transmission beam for communication, and Nagaraja further discloses the random access process is for accessing the network in performing an initial cell search by the UE, para. 0043-0044).
(6) Regarding claim 23:
Nagaraja and Kim disclose all subject matter of claims 1, and Nagaraja further discloses the data receiving terminal is a base station (step 410, a BS transmits a configuration, for example, via an RRC message. The configuration may indicate a plurality of random access opportunities including transmission resources (e.g., time-frequency resources and/or random access preamble indices), para. 0060), the data to be transmitted is a random access preamble (the BS monitors for a random access preamble from a UE based on the configuration, para. 0061).

Allowable Subject Matter
Claims 21-22 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method for selecting a beam, applied to a data sending terminal, and comprising: determining a target sending position for each beam based on a channel state of a channel to be detected and a set position parameter within a set transmission period; and sending, by a corresponding transmission beam, data to be transmitted at the target sending position for each beam, wherein a data receiving terminal determines an optimal beam based on monitoring results of monitoring the data to be transmitted, wherein the determining the target sending position for each beam based on the channel state of the channel to be detected and the set position parameter within the set transmission period comprises: determining, based on the set position parameter, sending positions or a sending window which is able to be used to send the data to be transmitted for each beam; determining, among the sending positions which are able to be used to send the data to be transmitted for each beam, a first sending position or all of the sending positions at which a channel is in an unoccupied state as the target sending position for each beam; or determining, in the sending window which is able to be used to send the data to be transmitted, a first position or all of the positions at which a channel is in an unoccupied state as the target sending position for each beam.  The closest prior art, Nagaraja et al. (US 2019/0223222 A1) discloses a similar method, but fails to disclose wherein the determining the target sending position for each beam based on the channel state of the channel to be detected and the set position parameter within the set transmission period comprises: determining, based on the set position parameter, sending positions or a sending window which is able to be used to send the data to be transmitted for each beam; determining, among the sending positions which are able to be used to send the data to be transmitted for each beam, a first sending position or all of the sending positions at which a channel is in an unoccupied state as the target sending position for each beam; or determining, in the sending window which is able to be used to send the data to be transmitted, a first position or all of the positions at which a channel is in an unoccupied state as the target sending position for each beam.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohara (US 2021/0176787 A1) discloses a user equipment and preamble transmission method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/6/2022